COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


PUBLIC BROADCASTING SERVICES
AND
GREAT NORTHERN INSURANCE COMPANY                MEMORANDUM OPINION *
                                                    PER CURIAM
v.   Record No. 0487-96-4                          JULY 9, 1996

MARY E. PAX-SHIPLEY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Charles P. Monroe; Jeffrey R. Dion; Mell,
           Brownell & Baker, on briefs), for appellants.

           (Andrew S. Kasmer; Chasen & Boscolo, on
           brief), for appellee.



     Public Broadcasting Services and its insurer contend that

the Workers' Compensation Commission erred in finding that Mary

E. Pax-Shipley's bilateral tendinitis and/or tenosynovitis

qualify as occupational "diseases" within the meaning of

"disease" under the Workers' Compensation Act ("the Act").

     This appeal is controlled by the Supreme Court's decision in
Stenrich Group v. Jemmott, 251 Va. 186, 199, 467 S.E.2d 795, 802

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").

     Accordingly, we reverse the commission's decision.

                                    Reversed.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.